DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-24 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-24 are allowable because the prior art made of record (Morean (US 20170017971 Al) in view of JIN (US 20120016875 Al) and further in view of Beausoleil (US 20150281156 Al)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1, 9 and 17 as amended.
Specifically, the prior art Morean teaches a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for providing a recommendation for subscribing to or unsubscribing from an electronic communication (Fig 9), the method comprising: obtaining information related to actions of a user taken at a current point in time with respect to electronic communications of the user (
[0004], [0007], [0018], [0039]-[0040], customers can make a comment (information related to actions of a user) on the marketer's product page or send an electronic communication such email to the marketer (user actions/activity trucked by the marketing system with respect to electronic communications of the user), the keyword-level sentiment analysis will determine and predict the intent/ interest/sentiment of the customer toward a product, see also [0061], “upon opening the link (information related to actions of a user), time spent and interactions with a marketer's site may be different for various customers (information related to actions of a user taken at a current point in time with respect to electronic communications of the user).  For example, after opening the link from a promotional email, one customer carefully read all the information whereas another customer quickly left the marketer's site.”, and [0077], real time tracking system for tracking customers actions with respect to electronic communication); 


 determining, via a trained model, based on the actions of the user and one or more categories of the electronic communications, a current state of the user at the current point in tim(
[0039], NPL engine is trained using a dictionary that is product/domain-specific and that includes service-related keywords... [0040] At this point, keyword-level sentiment analysis is performed on the communication in order to determine the sentiment of the customer towards the product, its features, and any service related issues mentioned in the communication.  The results of the sentiment analysis are stored in a master marketing profile of the customer... [0041] Next, for every activity being tracked by the marketing system (real time system), the probability of a customer unsubscribing from communications corresponding to that activity will be predicted.  This prediction is made by comparing the numbers of customers who exhibited the tracked activity and then unsubscribed from marketing communications to the numbers of customers who did not unsubscribe from the communications and exhibited the same tracked activity. [0042] Then, for each customer, an overall probability of un-subscription can be determined on the basis of activities that the customer exhibits and the corresponding probabilities of those activities leading to an un-subscription by the customer.
[0055], “Based on the un-subscription probability (take into account a context of a customer's postings and communications with a product supplier and the customer's interactions with the supplier's web site in order to assign an un-subscription probability to the customer, the customer can be categorized as someone to send marketing communications to.  The un-subscription probability can also be used to determine if marketing communications should not be sent to the customer (state of the user is either below to a category of user to send him notification or not).  This determination can be temporary and based on a periodically calculated un-subscription probability. “see also [0057]-[0059], [0063] and [0095]), 

wherein the current state is a first state or a second state, wherein the first state indicates that the user expresses an interest in receiving additional electronic communications associated with the one or more categories based on one or more current interests of the user estimated from the actions of the user and the second state indicates that the user lacks an interest in the one or more categories of the (
[0055], [0057]-[0059], [0062]-[0066] “a customer's un-subscription probability is based on the customer's interactions on the marketer's website, actions tracked via web tracking, and clicking on a link in an email, which can be tracked via email tracking” and [0095], based on the un-subscription probability, the state of the user is either a first state (Subscribe state with higher subscription probability) or second state (unsubscribe state with lower subscription probability),

Therefore when the customer clicked on an email with a link to a product site for a smartphone (received electronic communications) and remained on the smartphone product page while spending considerable time and reading all the information related to the smartphone (the user expresses an interest in receiving additional electronic communications associated with at least one of the one or more categories based on one or more current interests of the user estimated from the actions of the user). In this embodiment, the `context of the promotional email` (e.g., the email with the link to the smartphone product site) and the `context of the customer website visit after clicking the link` (user interest) are both taken into account when assigning a un-subscription probability based on a link selected in the promotional email. Also consider a Facebook.RTM.  User who has purchased a product and posted a highly positive comment for the product on Facebook.RTM (the user expresses an interest in receiving additional electronic communications associated with at least one of the one or more categories based on one or more current interests of the user estimated from the actions of the user).  At this point, an embodiment will assign a lower probability of un-subscribing to this customer.  This is done to correlate the positive sentiment in the mind of this customer/purchaser with a reduced likelihood that the customer will unsubscribe to marketing communications associated with the product (interest in receiving additional electronic communications associated with at least one of the one or more (marketing product) categories);
Morean further teaches determining one or more categories of the electronic communications ([0039] - [0040], [0055], the category of the electronic communication is Marketing Email/communication associated with a given product);
providing a subscribe recommendation for subscribing to electronic communications associated with at least one of the one or more categories if the current state is the first state, wherein the subscribe recommendation includes links to candidate subscriptions, each of which is capable of being acted on by the user to subscribe to a corresponding candidate subscription and is determined based on a similarity between a feature vector describing features of the user and a feature vector describing features of a sender of the corresponding candidate subscription (
[0053], Fig 4 steps 415-445, “the email tracking trucks for each product feature F sentiment towards the feature in customer emails, postings, comments, and survey responses (a feature vector describing features of the user (the characteristics of customers who clicked on a link)) and compares it with the threshold un-subscription score, the threshold can be specified by a marketer as a maximum un-subscription score or a maximum un-subscription probability percentage as per [0019].”, and [0129]-[0167]);

providing an unsubscribe recommendation comprising one or more links for unsubscribing electronic communications similar to at least some of the one or more categories of the electronic communications if the current state is the second state (
Fig 4, steps 430-435, [0159], [0002], [0018]-[0019], [0021], [0025], [0053], email tracking can be used to collect information when the customers opened previous emails, and the characteristics of customers who clicked on a link provided in the email in order to unsubscribe from future marketing emails).

Further Beausoleil explicitly teaches providing an unsubscribe recommendation comprising one or more links for unsubscribing electronic communications similar to at least some of the one or more categories of the electronic communications if the current state is the second state (See Fig 4C and [0125], Message management service 200 can detect a pattern in which the user consistently deletes newsletter messages for a particular subscription without reading them (the state of the user is determined as a second state). message management service 200 can detect that the messages that would be deleted by the rule provide unsubscribe instructions (an unsubscribe recommendation) and can prompt the user (links for unsubscribing) to unsubscribe from the newsletter rather than just deleting the messages.  If the user accepts the prompt, message management service 200 can automatically generate a request to unsubscribe based on the instructions in the messages. As another example, in some embodiments, message management service 200 can detect a pattern in the user's unsubscribing behavior (e.g., the user consistently sends unsubscribe messages in response to newsletter-type messages having certain features) and can create a rule to suggest unsubscribing from other newsletter-type messages having those features.  When the rule applies, message management service 200 can send the message to client 202 together with action metadata indicating that the user should be prompted to unsubscribe.),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Beausoleil’s system into Morean and JIN combined system and by incorporating Beausoleil into Morean and JIN combined system because all system are related to product recommendation would allow users to better manage their messages are therefore desirable.
But all fail to teach: “wherein the unsubscribe recommendation comprises a ranked list of links to candidate unsubscriptions and senders associated with the candidate unsubscriptions, each of the links is capable of being acted on by the user to unsubscribe from a corresponding sender, and the ranked list is determined based on the user's past behavior related to messages from each sender and a popularity of each sender”.
Also none of the cited references teach or suggest claim l's two phases, e.g., "an online phase" in which the recited steps of "obtaining information related to actions of a user" and "determining ... a current state of the user" are performed, and "an offline phase" in which the recited steps of "determining the one or more categories of the electronic communications," "providing a subscribe recommendation," and "providing an unsubscribe recommendation" are performed.

4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169